[Cite as State v. Brown, 2012-Ohio-2515.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97746


                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLANT

                                                vs.

                              JOHNNY JAMES BROWN
                                                      DEFENDANT-APPELLEE



                                            JUDGMENT:
                                             AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-528817

        BEFORE:          Sweeney, J., Celebrezze, P.J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED:                     June 7, 2012
ATTORNEYS FOR APPELLANT

William D. Mason, Esq.
Cuyahoga County Prosecutor
By: Daniel T. Van, Esq.
Assistant County Prosecutor
Eighth Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy Young, Esq.
Ohio Public Defender
By: Jeremy J. Masters, Esq.
Assistant State Public Defender
250 East Broad Street, Suite 1400
Columbus, Ohio 43215
JAMES J. SWEENEY, J.:

       {¶1}     The state of Ohio appeals from the trial court’s order that vacated

defendant-appellee Johnny James Brown’s conviction for attempted manner of registering

pursuant to R.C. 2923.02/2950.04. Defendant was charged and convicted of violating

provisions of Ohio’s Adam Walsh Act (“AWA”) although he was originally classified

under the former version of the law known as Megan’s Law. Upon defendant’s motion,

the trial court vacated defendant’s conviction pursuant to State v. Bodyke, 126 Ohio St.3d

266, 2010-Ohio-2424, 933 N.E.2d 753, because the provisions of the AWA could not be

retroactively applied to defendant. The trial court determined that defendant’s conviction

under the AWA was unconstitutional.

       {¶2}     The state has raised one assignment of error as follows:

       {¶3} “The trial court erred in vacating Brown’s conviction for attempted failure to

register because although he was unconstitutionally reclassified, his conduct constituted a

violation under Megan’s Law.”

       {¶4} The state concedes that this court has rejected this argument in numerous

cases. E.g., State v. Kempson, 8th Dist. Nos. 97409 and 97410, 2012-Ohio-1954, ¶ 8-9.

The state perfected this appeal in order to preserve the issue for further appellate review.

Accordingly, this assignment of error is overruled pursuant to the precedent in this

jurisdiction.

       {¶5} Judgment affirmed.
       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




JAMES J. SWEENEY, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
EILEEN A. GALLAGHER, J., CONCUR